    2:20-cr-00134-BM                            Date Filed 02/18/20            Entry Number 3                    Page 1 of 1

AO 93 (Rev. 11113) Search and Seizure Warrant (Page 2)

                                                               Return




                                                                                                                      -It"
Inventory of the property taken and name of any person(s) s ized:




                                                           . <;:ertificati n


        I declare under penalty of perjury Lhal Lltis iuve11tu1y is u,11ect am! was 1etw-ned along with the original warrant to tho
designated judge.



Date: /   L-2!> •2.t.tf
                                                                                     Executing officer's signature

                                                                        "~5          c. ~!J.e
                                                                                        med
                                                                                              r;:--o
                                                                                                nome and title




                           ----------
